MEMORANDUM **
Jose Velasco-Godines, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”) decision denying his motion to continue. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion an IJ’s denial of a motion to continue, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008), and de novo constitutional claims in removal proceedings, id. We deny the petition for review.
The IJ did not abuse his discretion in denying Velasco-Godines’ motion to continue where, despite his approved visa petition, Velasco-Godines was ineligible to apply for adjustment of status because an immigrant visa was not immediately available to him. See 8 U.S.C. § 1255(a); Sandoval-Luna, 526 F.3d at 1247 (IJ’s denial of an additional continuance was within discretion where relief was not immediately available to petitioner).
We are not persuaded by Velasco-Go-dines’ remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.